Title: Thomas Jefferson to Alexander Hamilton and Henry Knox, [19 June 1793]
From: Jefferson, Thomas
To: Hamilton, Alexander,Knox, Henry



[Philadelphia, June 19, 1793]

Th: Jefferson has the honor to inclose to the Secretaries of the Treasury & war, draughts of two letters of this day’s date to the Ministers of France & England. He confesses himself not satisfied with the latter altogether, as it has somewhat of the appearance of evasion. The gentlemen will be pleased to propose any alteration either may desire, handing the letters round to him to be finally submitted to the President.
June 19. 1793.
